DETAILED ACTION
This office action is a response to an amendment filed on 12/11/2021.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/06/2020. These drawings are acceptable for examination proceedings.
Terminal Disclaimer
The terminal disclaimer filed on 12/11/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.


Prior art references of recorded in combination teach each of these features;
Zhang et al. (US 20170134970 A1) teaches method and apparatus for network optimization by determining load level and overload of the cell according to the performance status of the cell whether exceeds the upper threshold. 
Clarke et al. (US 20190068275 A1) teaches method and system for providing plurality of wireless coverage area and identifying cells in the coverage area for forwarding offload traffic. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 8 and 15; specifically to the other limitations with the combination of including;  

“determining, by a device, whether load data associated with a coverage area of a mobile network satisfies a load threshold associated with the coverage area; identifying, by the device and based on determining that the load data satisfies the load threshold, an application network device and impacted user equipment associated with the coverage area; determining, by the device, a corrective action based on application network device information and user equipment identification information; and performing, by the device, the corrective action in connection with at least one of the application network device or the impacted user equipment”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 2-7, 9-14, and 16-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYAW Z SOE/             Primary Examiner, Art Unit 2412